Citation Nr: 1734449	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-24 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for glycosuria. 

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1991 to February 1992, to include service in Southwest Asia.  He also served in the National Guard from July 1976 to October 1995.

This matter is before the Board of Veterans' Appeals (Board) from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

These claims were previously remanded by the Board in January 2013 for additional development, and the Board requested a medical specialist's opinion from the Veterans Health Administration (VHA) in August 2016.  The matter has since returned to the Board for appellate review. 

The Board acknowledges that the RO has characterized the third issue on appeal as entitlement to service connection for depression.  However, the record reflects treatment or diagnoses of various mental health problems, including anxiety, a psychotic disorder, and schizoaffective disorder.  Under current VA law, a claim for service connection for one psychiatric disability encompasses claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Accordingly, the Board has recharacterized the Veteran's psychiatric claim as reflected on the title page.


FINDINGS OF FACT

1.  The Veteran's glycosuria did not have its onset or aggravation during a period of active military service or active duty for training. 

2.  The Veteran's low back disability was not aggravated by military service. 
  
3.  The Veteran's acquired psychiatric disorder was not caused or aggravated by military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for glycosuria have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2016). 

2.  The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2016).

3.  The criteria for establishing service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 2011 VA Form 646, the Veteran's representative argued that examination was necessary to decide the claims.  The Veteran has since been provided a VA examination regarding the psychiatric disorder claim, and a medical opinion has been obtained regarding the low back claim.  There is no indication of any relationship between service and any current glycosuria.  As such, an examination or opinion is not necessary regarding that issue.  

In a May 2017 VA Form 646, the Veteran's representative argued that the "back condition has not been adequately assessed by VA."  To the extent the representative is arguing for VA to schedule an examination, an examination was previously scheduled but the Veteran failed to report for the examination.  As a result, a medical opinion was obtained which was unfavorable to the claim.  The opinion was offered after a review of the relevant evidence, including medical findings and the Veteran's statements, and was offered by a qualified examiner whose opinion was supported by a clear rationale.  As such, VA's duty to obtain a medical opinion regarding this matter was fully satisfied.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection, Generally

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty, or form a myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any State, under 32 U.S.C.A §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive periods for service connection generally do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  

In addition, a veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Accordingly, if no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The presumption of soundness does not apply if an entrance examination was not performed as there is no basis from which to determine whether the claimant was in sound condition upon entry into service.  Smith v. Shinseki, 24 Vet. App. 40 (2010).
 
Moreover, the presumption of aggravation is generally not applicable to a period of ACDUTRA or INACDUTRA.  Id.  Rather, the claimant bears the burden of proof in establishing both that (1) the preexisting disability worsened in service and (2) that such worsening was beyond the natural progression of the disease.

Glycosuria

As an initial matter, the Veteran filed a claim for entitlement to service connection for glycosuria (elevated blood glucose levels) in September 2008.  While the record reflects only one diagnosis of glycosuria in January 1995 while serving in the Oklahoma National Guard, various medical treatment records from the Oklahoma Department of Corrections dated 2008 indicate a diagnosis of diabetes mellitus.  Glycosuria is associated with elevated blood glucose levels, most commonly due to untreated diabetes mellitus.  

The Board finds that service connection for glycosuria is not warranted as the Veteran's glycosuria is not shown to have been incurred during a period of active duty or ACDUTRA as defined by applicable law and regulation.  

As noted above, service connection may be granted for a disability or death resulting from disease or injury incurred in or aggravated by active duty service or while performing ACDUTRA.  However, as to periods of INACDUTRA, service connection may be granted for a disability or death resulting only from injury, unless the evidence reflects myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).  

While the Veteran's service treatment records from the Oklahoma National Guard show a finding of glycosuria in January 1995, this was not during a period of active duty service or ACDUTRA, but rather INACDUTRA.  A Points History Statement dated December 1995 shows that the Veteran had 2 days of inactive training and zero active duty points during the period between February 19, 1994 and February 18, 1995.  
In addition, as neither glycosuria nor diabetes mellitus is shown to be present during active service, or in the year following separation from active service, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

Therefore, as the Veteran's glycosuria was not incurred during a period active duty or ACDUTRA, service connection is not warranted.

Low Back Disability

The Veteran asserts that an in-service injury aggravated his preexisting recurrent low back pain.  For the reasons that follow, the Board finds that service-connection is not warranted. 

The record reflects (and the Veteran does not dispute) that the Veteran was involved in a motor vehicle accident in July 1992, which occurred after his period of active duty from August 1991 to February 1992, and not during a period of ACDUTRA or INACDUTRA.  However, service treatment records reflect that the Veteran reinjured his back during a period of INACDUTRA on April 18, 1993.  As noted above, service connection may be granted for a disability resulting from an injury incurred in or aggravated by a period of INACDUTRA.  38 C.F.R. § 3.6(a).  As such, the Veteran asserts that he has a current low back disability that predated active service, but was aggravated by the injury sustained during his period of INACDUTRA in April 1993.  

A report of medical examination dated January 1993 notes the Veteran as having chronic low back pain.  Accompanying letters from the Veteran's private physician at the time noted a L5-S1 posterior protrusion with slight inferior extrusion, and a L4-L5 minimal bulge.  Thus, the Board finds that the Veteran's back injury preexisted the period of INACDUTRA at issue.  As the presumption of aggravation does not apply to periods of INACDUTRA, the question before the Board is whether the Veteran's preexisting disability worsened in service beyond the natural progression of the disease.  Smith, 24 Vet. App. 40; Donnellan, 24 Vet. App. at 174-75.  

The Veteran underwent a VA examination for his low back disability in May 1995, where he reported back pain in his low lumbar area with forward flexion, and mild tenderness to touch.  While the examiner provided a diagnosis of lumbosacral strain with symptoms of possible left nerve root irritation, no etiological opinion was provided other than the Veteran's own reported history. 

Upon Board remand, the Veteran was scheduled for an additional VA examination for his back in September 2013, but the Veteran did not report.  However, the Board obtained a specialist's opinion from VHA in August 2016, where the examiner was asked to opine as to whether it was at least as likely as not (50 percent or greater probability) that the Veteran's low back disability was permanently worsened beyond its normal progression (versus a temporary exacerbation of symptoms) by his reported re-injury of his back in April 1993 and, if so, to what degree of worsening beyond the baseline level of the low back disability.  

In the VHA opinion, the examiner concluded that it is not at least as likely as not that the Veteran's low back disability was permanently worsened beyond its normal progression by his April 1993 in-service incident.  The examiner explained that the Veteran's disability, based on his history as well as examination and imaging findings, was more consistent with the progressive nature and natural history of lumbar spondylosis, which is a degenerative condition of the spine which progresses at different rates in different individuals.  The examiner noted that studies suggest it is predominantly a genetically determined process, and that medical science has yet to find conclusive cause and effect connections to the progression of lumbar spondylosis, except in special circumstances where defined injuries are identifiable.  As the Veteran's medical record did not contain any of these special circumstances, the examiner concluded that the evidence supported only a temporary exacerbation of his symptoms resulting from the April 1993 incident, rather than a permanent injury or worsening of the low back disability's normal progression. 

As there is no additional medical evidence in significant conflict with the opinion of the VA examiner, the Board finds that the most probative evidence is against the claim.  
The Board acknowledges that the Veteran asserts that his low back disability was aggravated by the injury sustained during his period of INACDUTRA.   He is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau, 492 F.3d 1372.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the etiology of his low back disability or its worsening is not competent medical evidence.  In any event, the Board finds the medical opinion more probative than the Veteran's lay statements as the opinion was offered by a medical professional after consideration of the history of the disability as well as examination and imaging findings contained in the record, and the opinion is supported by a clear rationale.  

In summary, the preponderance of the evidence is against a finding that the Veteran's low back disability was caused or aggravated by service.  Thus, the claim for service connection must be denied.  

Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, to include depression, anxiety, and a psychotic disorder.  

Review of the record reveals that the Veteran was diagnosed with a psychotic disorder and alcohol dependence in a September 2013 VA examination.  Therefore, the Board finds that the first requirement for establishing service connection, a current disability, has been met.  The question now becomes whether such disorders are related to service.

The Board, however, finds that the probative evidence is against a finding that the Veteran's acquired psychiatric disorder is related to his service. 

While service treatment records are negative for any treatment or diagnosis of a mental health condition, the Veteran initially underwent a VA examination in May 1995, where the examiner noted symptoms of generalized anxiety disorder and impulse control disorder.   However, no etiological opinion was provided other than the Veteran's own reported history. 

Upon VA examination in September 2013, the examiner noted the Veteran reporting that his first psychotic symptoms began in 1991.  The Veteran also reported alcohol abuse since childhood and that he drank heavily until his incarceration in 1995.  The examiner diagnosed the Veteran with a psychotic disorder and alcohol dependence, which manifested occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner also noted that the Veteran's depression and anxiety were secondary to his psychotic disorder.  While the examiner also noted past diagnoses of schizoaffective disorder while incarcerated, as well as anxiety disorder, the examiner opined that the Veteran did not meet the criteria for either.  As to etiology, the VA examiner opined that it was less likely than not that the Veteran's psychotic disorder was related to his military service, explaining that the Veteran was not treated for any mental condition while in the military, but was rather exacerbated by extensive alcohol consumption over an extended period of time.

As there is no additional medical evidence in significant conflict with the opinion of the VA examiner, the most probative evidence is against the claim.  

The Board acknowledges the Veteran's lay assertions that he believes his current psychiatric disorder is related to service.  However, as a lay person, he has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his psychiatric disorder is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his psychiatric disorder is not competent medical evidence.  In any event, the Board finds the medical opinion more probative than the Veteran's lay statements as the opinion was offered by a medical professional after interview and examination of the Veteran and consideration of the history of the disability, and as the opinion is supported by a clear rationale.  

In summary, the preponderance of the evidence is against a finding that the Veteran's acquired psychiatric disorder is related to his active service.  Thus, the claim for service connection is denied


ORDER

Entitlement to service connection for glycosuria is denied.

Entitlement to service connection for a low back disability is denied.  

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


